DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Objections
Claim 1 is objected to because of the following informalities: The abbreviation "RCM" should be defined in the claim. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: The phrase "control an optically pointing" should be “control the optical pointing” in the claim. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: The phrase "control an optically point" should be “control the optical pointing” in the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: The abbreviation "RCM" should be defined in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “control an axial alignment”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the axial alignment performed in the independent Claim 1 using the added limitation of a robot platform. However, it is written using “an” instead of “the”, indicating a second and subsequent axial alignment. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.
Claim 4 recites the limitation “control an optically pointing”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the optical pointing performed in the independent Claim 1 using the added limitation of a laser pointer. However, it is written using “an” instead of “the”, indicating a second and subsequent optical pointing. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.
Claim 4 recites the limitation “control an axial alignment”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the axial alignment performed in the independent Claim 1 using the added limitation of a laser pointer. However, it is written using “an” instead of “the”, indicating a second and subsequent axial alignment. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.
Claim 5 recites the limitation “control an optical pointing”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the optical pointing performed in the independent Claim 1 using the added limitation of a laser pointer. However, it is written using “an” instead of “the”, indicating a second and subsequent optical pointing. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.
Claim 5 recites the limitation “control an axial alignment”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the axial alignment performed in the independent Claim 1 using the added limitation of a laser pointer. However, it is written using “an” instead of “the”, indicating a second and subsequent axial alignment. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.
Claim 6 recites the limitation “control an optically pointing”.  There is a lack of clarity with independent Claim 1 regarding the antecedent basis for this limitation in the claim. The independent Claim 1 has the same limitation, and this claim appears to be describing the optical pointing performed in the independent Claim 1 using the added limitation of a laser pointer. However, it is written using “an” instead of “the”, indicating a second and subsequent optical pointing. The Examiner is interpreting the claim as a modification of the steps performed in Claim 1, and not as an additional step.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici).

Claim 1
Kukuk teaches a robotic surgical system for a minimally invasive procedure involving a planned tool trajectory through a planned incision point into a patient (Kukuk, Para [0040] - - Robotic surgical system involving a planned tool trajectory through a planned skin entry/incision point into a patient.), the robotic surgical system comprising: an optical end-effector (Kukuk, Para [0034] - - Optical source/”end effector”.); and a robot controller (Kukuk, Para [0038] - - Computer controlled/”robot controller” robotic arm.), wherein the robot controller is operable in communication with the RCM robot to control an optical pointing by the RCM robot of the optical end-effector to at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.), and wherein the robot controller is further operable in communication with the RCM robot to control an axial alignment by the RCM robot of the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within a volume image of the patient based on a registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot.) derived from an optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient. (Kukuk, Para [0043] - - Optical pointing by the robotic arm with an isocenter/”RCM robot” of a laser/optical end effector to a marker location on the patient.)
But Kukuk fails to specify an RCM robot operable to rotate the optical end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot.
However Stoianovici teaches an RCM robot operable to rotate the end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot. (Stoianovici, Para [0040-41], Fig. 1 (ref RCM) - - An RCM robot that can rotate an end effector about a remote center of motion defined by a structural configuration of the RCM robot.)
Kukuk and Stoianovici are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above surgical robotic system, as taught by Kukuk, and incorporate the rotation about a remote center of motion defined by a structural configuration of an RCM robot, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating rotation about a remote center of motion defined by a structural configuration of an RCM robot, as suggested by Stoianovici (Para [0076]).

Claim 2
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches the RCM robot is a concentric arc robot. (Kukuk, Para [0020] - - RCM robot is a C-arm/”concentric arc” robot.)
Stoianovici further teaches a robot having a pitch degree of freedom and a yaw degree of freedom for rotating the end-effector about a remote center-of-motion. (Stoianovici, Para [0044] - - Tool orientation described by yaw and pitch angles/”degrees of freedom” for rotations of the end effector.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the tool orientation described by yaw and pitch angles, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating the tool orientation described by yaw and pitch angles, as suggested by Stoianovici (Para [0076]).

Claim 3
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches a robot platform operable to position the RCM robot relative to the patient (Kukuk, Para [0021] - - Robot platform positions the RCM robot relative to the patient.); wherein the robot controller is operable in communication with the RCM robot and the robot platform to control the optical pointing by the RCM robot and the robot platform of the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/RCM controls pointing of an optical source/”end effector” to a marker attached to a patient.); and wherein the robot controller is further operable in communication with the RCM robot and to the robot platform to control an axial alignment by the RCM robot and the robot platform of the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot.) derived from the optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient. (Kukuk, Para [0043] - - Optical pointing by the robotic arm with an isocenter/”RCM robot” of a laser/optical end effector to a marker location on the patient.)

Claim 4
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches the optical end-effector is a laser pointer operable to emit a laser beam (Kukuk, Para [0043] - - Optical end effector is a laser end effector that emits a laser beam.); wherein the robot controller is operable in communication with the RCM robot to control an optically pointing by the RCM robot of an emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.); and wherein the robot controller is further operable in communication with the RCM robot to control an axial alignment by the RCM robot of the emission of the laser beam by the laser pointer to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of a laser beam to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot.) derived from the optical pointing by the RCM robot the emission of the laser beam by the laser pointer to the at least one marker attached to the patient. (Kukuk, Para [0043] - - Optical pointing by the robotic arm with an isocenter/”RCM robot” of a laser end effector to a marker location on the patient.)

Claim 6
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches the robot controller is operable in communication with the RCM robot and the camera to control an optically point by the RCM robot of the optical end-effector to the at least one marker attached to the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.)
Stoianovici further teaches a camera operable to image the optical end-effector relative to the at least one marker attached to the patient. (Stoianovici, Para [0071], Fig. 12 (ref 128) – Camera that visualizes/images the surgical area/”optical end effector relative to a marker attached to a patient”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the camera to visualize the surgical area, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system monitoring where direct observation of the robot is difficult by incorporating a camera to visualize the surgical area, as suggested by Stoianovici (Para [0064]).

Claim 7
Kukuk teaches a robotic surgical method for a minimally invasive procedure involving a planned tool trajectory through a planned incision point into a patient (Kukuk, Para [0040] - - Robotic surgical method involving a planned tool trajectory through a planned skin entry/incision point into a patient.), the robotic surgical method comprising: a RCM robot optically pointing an optical end-effector to at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); a registration module deriving a registration of a remote center-of-motion to the planned incision point as illustrated within a volume image of the patient from the optical pointing by the RCM robot to the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align an optical source/”end effector” with a marker indicating the skin entry/incision point attached to a patient.), and the RCM robot axially aligning the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration by the registration module of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient. (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot)
But Kukuk fails to specify an RCM robot operable to rotate the optical end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot.
However Stoianovici teaches an RCM robot operable to rotate the end-effector about a remote center-of-motion defined by a structural configuration of the RCM robot. (Stoianovici, Para [0040-41], Fig. 1 (ref RCM) - - An RCM robot that can rotate an end effector about a remote center of motion defined by a structural configuration of the RCM robot.)
Kukuk and Stoianovici are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above surgical robotic system, as taught by Kukuk, and incorporating the rotation about a remote center of motion defined by a structural configuration of an RCM robot, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a compact system that extends the range of applications of the system by incorporating rotation about a remote center of motion defined by a structural configuration of an RCM robot, as suggested by Stoianovici (Para [0076]).

Claim 9
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches a robot controller servo controlling the RCM robot for optically pointing the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” electromechanical/servo robotic arm controls pointing of an optical source/”end effector” to a marker attached to a patient.) and for axially aligning the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient. (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient.)

Claim 10
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches wherein the optical end-effector is operable to image the at least one marker attached to the patient; and wherein the robot controller servo controls the RCM robot for optically pointing the optical end-effector to the at least one marker attached to the patient based on a correspondence of the at least one marker as illustrated in the volume image of the patient and as imaged by the optical end-effector. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” electromechanical/servo robotic arm controls pointing of an optical source/”end effector” to a marker attached to a patient based on the volume imaging of the patient and the lasing/imaging by the laser/optical end effector of the marker.)

Claim 11
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches wherein the optical end-effector is a laser pointer emitting a laser beam (Kukuk, Para [0035-36] - - Optical end effector is a laser pointer.); wherein the RCM robot optically points the emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - The robot aligns a laser with a marker indicating the skin entry/incision point attached to a patient.); wherein the registration module derives the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient from the optical pointing by the RCM robot of the emission of the laser beam by the laser pointer to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align a laser with a marker indicating the skin entry/incision point attached to a patient.); and wherein the RCM robot axially aligns the emission of the laser beam by the laser pointer to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of a laser to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration by the registration module of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient. (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot)

Claim 13
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches the RCM robot optically points the optical end-effector to the at least one marker attached to the patient based on the imaging by the camera of the optical end-effector relative to the at least one marker attached to the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.)
Stoianovici further teaches a camera operable to image the optical end-effector relative to the at least one marker attached to the patient. (Stoianovici, Para [0071], Fig. 12 (ref 128) – Camera that visualizes/images the surgical area/”optical end effector relative to a marker attached to a patient”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the camera to visualize the surgical area, as taught by Stoianovici.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system monitoring where direct observation of the robot is difficult by incorporating a camera to visualize the surgical area, as suggested by Stoianovici (Para [0064]).

Claim 14
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches a passive robot platform positioning the RCM robot relative to the head of the patient. (Kukuk, Para [0045] - - Manual/passive robot positioning relative to the patient’s body/head.)

Claim 16
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches an active robot platform positioning the RCM robot relative to the head of the patient. (Kukuk, Para [0045] - - Computer controlled/active robot positioning relative to the patient’s body/head.)


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Sewell et al., US Patent Pub. US 2012/0071752 A1 (hereinafter Sewell).

Claim 5.
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches the robot controller is operable in communication with the RCM robot to control an optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); and
wherein the robot controller is further operable in communication with the RCM robot to control an axially alignment by the RCM robot of the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot.) derived from the optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient. (Kukuk, Para [0043] - - Optical pointing by the robotic arm with an isocenter/RCM of a laser/optical end effector to a marker location on the patient.)
But the combination of Kukuk and Stoianovici fails to specify the optical end-effector is an endoscope having a field-of-view.
However Sewell teaches an optical end-effector is an endoscope having a field-of-view. (Sewell, Para [0059] - - Optical end effector is an endoscope having a field of view.)
Kukuk, Stoianovici, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the endoscope, as taught by Sewell.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide visualization to an operator by incorporating an endoscope, as suggested by Sewell (Para [0323]).

Claim 12
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk and Stoianovici further teaches wherein the RCM robot optically points the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source/”end effector” to a marker attached to a patient.); wherein the registration module derives the registration of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient from the optical pointing by the RCM robot of the optical end-effector to the at least one marker attached to the patient (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align an optical source/”end effector” with a marker indicating the skin entry/incision point attached to a patient.); and wherein the RCM robot axially aligns the optical end-effector to the planned tool trajectory (Kukuk, Para [0036] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls axial alignment of an optical source/”end effector” to be collinear with a planned needle/tool trajectory.) as illustrated within the volume image of the patient based on the registration by the registration module of the remote center-of-motion to the planned incision point as illustrated within the volume image of the patient. (Kukuk, Para [0034-35], [0041] - - 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot)
But the combination of Kukuk and Stoianovici fails to specify the optical end-effector is an endoscope having a field-of-view.
However Sewell teaches an optical end-effector is an endoscope having a field-of-view. (Sewell, Para [0059] - - Optical end effector is an endoscope having a field of view.)
Kukuk, Stoianovici, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the endoscope, as taught by Sewell.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide visualization to an operator by incorporating an endoscope, as suggested by Sewell (Para [0323]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Andrews et al., US Patent Pub. US 2015/0265290 A1 (hereinafter Andrews).

Claim 8
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk and Stoianovici fails to specify wherein the at least one marker includes a plurality of markers; wherein each marker of the plurality of markers has a unique shape.
However Andrews teaches a plurality of markers; wherein each marker of the plurality of markers has a unique shape. (Andrews, Para [0089] - - A plurality of markers with unique shapes.)
Kukuk, Stoianovici, and Andrews are analogous art because they are from the same field of endeavor.  They relate to image guided surgical systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above image guided surgical system, as taught by Kukuk and Stoianovici, and further incorporate the plurality of unique markers, as taught by Andrews.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide confirmation of a position by incorporating the plurality of unique markers, as suggested by Andrews (Para [0089]).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, and in further view of Ivanov et al., US Patent Put. U S2015/0105908 A1 (hereinafter Ivanov).

Claim 15
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk and Stoianovici fails to specify a robot controller tracking the positioning by the passive robot platform of the RCM robot relative to the head of the patient.
However Ivanov teaches a robot controller tracking the positioning by the passive robot platform of the robot relative to key positions. (Ivanov, Para [0022] - - Robot controller tracking the manual/passive positioning of a robot relative to key positions.)
Kukuk, Stoianovici, and Sewell are analogous art because they are from the same field of endeavor.  They relate to surgical robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above surgical robotic system, as taught by Kukuk and Stoianovici, and further incorporate the tracking of the robot positioning, as taught by Ivanov.  
One of ordinary skill in the art would have been motivated to do this modification in order to teach key positions to the robot by tracking the robot’s positioning, as suggested by Ivanov (Para [0022]).

Claim 17
The combination of Kukuk and Stoianovici teaches all the limitations of the base claims as outlined above.  
But the combination of Kukuk and Stoianovici fails to specify a robot controller tracking the positioning by the active robot platform of the RCM robot relative to the head of the patient.
However Ivanov teaches a robot controller tracking the positioning by the active robot platform of the robot relative to key positions. (Ivanov, Para [0024] - - Robot controller tracking the automatic/active positioning of a robot relative to key positions.)
Kukuk, Stoianovici, and Ivanov are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Kukuk and Stoianovici, and further incorporate the tracking of the robot positioning, as taught by Ivanov.  
One of ordinary skill in the art would have been motivated to do this modification in order to achieve precise alignment with key positions by the robot by tracking the robot’s positioning, as suggested by Ivanov (Para [0024]).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukuk et al., US Patent Pub. US 2008/0200876 A1 (hereinafter Kukuk) in view of Stoianovici et al., US Patent Pub. US 2014/0039314 A1 (hereinafter Stoianovici) as applied to claims 1-4, 6-7, 9-11, 13-14, and 16 above, in view of Ivanov et al., US Patent Put. US 2015/0105908 A1 (hereinafter Ivanov) as applied to claims 15 and 17 above, and in further view of Andrews et al., US Patent Pub. US 2015/0265290 A1 (hereinafter Andrews).

Claim 18
The combination of Kukuk, Stoianovici, and Ivanov teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, and Ivanov further teaches the RCM robot optically pointing the optical end-effector to a location on the patient corresponding to a location of the planned incision point illustrated within the volume image of the patient. (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.)
The combination of Kukuk, Stoianovici, and Ivanov fails to specify a location is the head of the patient.
However Andrews teaches the location is the head of the patient. (Andrews, Para [0072] - - Surgical probe entry point is on the head of a patient.)
Kukuk, Stoianovici, Ivanov, and Andrews are analogous art because they are from the same field of endeavor.  They relate to robotic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above robotic system, as taught by Kukuk, Stoianovici, and Ivanov, and further incorporate the location being the patient’s head, as taught by Andrews.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide benefits of minimally invasive surgery on a patient’s brain, as suggested by Andrews (Para [0004]).

Claim 19
The combination of Kukuk, Stoianovici, Ivanov, and Andrews teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, Ivanov, and Andrews further teaches attaching an incision marker to a location of the patient optically pointed to by the optical end-effector. (Kukuk, Para [0042] - - Attaching a skin entry/incision marker to a location of the patient pointed to by optical source/”end effector”.)

Claim 20
The combination of Kukuk, Stoianovici, Ivanov, and Andrews teaches all the limitations of the base claims as outlined above.  
The combination of Kukuk, Stoianovici, Ivanov, and Andrews further teaches a RCM robot optically pointing an optical end-effector to at least one marker and the incision marker attached to the patient (Kukuk, Para [0036-37] - - Computer controlled/”robot controller” robotic arm with an isocenter/”RCM robot” controls pointing of an optical source to a marker attached to a patient.); and wherein the registration module registers the remote center-of-motion to the planned incision point as illustrated within a volume image of the patient from the optical pointing by the RCM robot of the optical end-effector to the at least one marker and the incision marker attached to the patient. (Kukuk, Para [0035-36] - - An instrument system/”registration module” uses a 3D volume image of a patient used for calculation/registration of a planned skin entry/incision point into a patient relative to the isocenter/”remote center of motion” of the robot and to align an optical source/”end effector” with a marker indicating the skin entry/incision point attached to a patient.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. Patent Num. US 5397323 A relates to claims 1 and 7 regarding remote center of motion surgical robots.
Chang et al. Patent Pub. US 2012/0226145 A1 relates to claims 1-20 regarding remote center of motion surgical robots, optical registration, fiducial markers, and axes of rotation.
Jang et al. Patent Pub. US 2014/0257329 A1 relates to claims 1-20 regarding remote center of motion surgical robots, optical registration, and axes of rotation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119